Case 2:18-cr-20703-GAD-EAS ECF No. 47 filed 05/29/20        PageID.789    Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Case No. 18-cr-20703
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
           MUZAFER ALZAND,

             Defendant.
   ______________                     /

    OPINION AND ORDER DENYING DEFENDANT’S EMERGENCY
              REQUEST FOR EARLY RELEASE [#38]

                                 I. INTRODUCTION

      On April 16, 2019, Defendant Muzaffer Alzand pled guilty to one count of

possession of a machine gun in violation of 18 U.S.C. § 922(o). ECF No. 31.

Specifically, Defendant’s Rule 11 Agreement states that Alzand purchased a Glock

switch and converted a pistol into a machine gun, meaning that the pistol “shoots

more than one shot, without manual reloading, with a single function of the trigger.”

Id. at PageID.77. On August 19, 2019, Defendant was sentenced to 24 months

imprisonment. ECF No. 37, PageID.278.

      Presently before the Court is the Defendant’s Request for Emergency Action

for Early Release, filed on April 24, 2020. ECF No. 38. The Court will construe

Defendant’s requested relief as a Motion for Compassionate Release under 18


                                          1
Case 2:18-cr-20703-GAD-EAS ECF No. 47 filed 05/29/20        PageID.790    Page 2 of 8




U.S.C. § 3582. The Government filed a Response on May 20, 2020. ECF No. 44.

The Defendant filed his Reply on May 27, 2020. ECF No. 45. The parties also filed

supplemental material; Alzand provided his medical records on May 19, 2020, and

the Government filed the same medical records and his ICE Immigration Detainer

on May 20, 2020. ECF Nos. 41, 43. Upon review of the parties’ submissions, the

Court concludes that oral argument will not aid in the disposition of this matter.

Therefore, the Court will resolve the instant motion on the briefs. See E.D. Mich.

L.R. § 7.1(f)(2).

         For the reasons that follow, the Court will DENY the Defendant’s Motion

[#38].


                                 II. BACKGROUND

         Muzaffer Alzand was sentenced on August 19, 2019 to serve 24 months in

custody. He pled guilty to one count of possession of a machine gun in violation of

18 U.S.C. § 922(o). His Rule 11 agreement states that he knowingly possessed a

switch that converted a traditional pistol into a de facto machine gun because it was

“capable of shooting more than one shot, without manual reloading, with a single

function of the trigger.” ECF No. 31, PageID.77.

         Alzand is forty-five years old and serving his sentence at FCI Milan in

Michigan.      According to the present motion, he has been eligible for home

confinement since April 27, 2020. ECF No. 38, PageID.285. His release date is

                                          2
Case 2:18-cr-20703-GAD-EAS ECF No. 47 filed 05/29/20        PageID.791    Page 3 of 8




July 8, 2020. Id. Alzand seeks early release from his term of imprisonment by

noting that he is due to be released in about a month and arguing that FCI Milan has

failed to mitigate the spread of COVID-19. According to his medical records,

Defendant suffers from asthma, chronic rhinitis, and gastroesophageal reflux disease

(GERD). See ECF No. 41-2, PageID.366. He is also a colon cancer survivor. Id.

As of May 26, 2020, seventy-two inmates at FCI Milan have tested positive for

COVID-19, three have died, and there are five active cases. Among the staff at FCI

Milan, fifty-five have tested positive for COVID-19 and three are pending recovery.

      On April 6, 2020, Defendant sent a letter to the warden of FCI Milan

requesting he be granted early release under the compassionate release standard.

ECF No. 38, PageID.312. In his present motion, he states that he has not yet received

a response to his letter. Id. at PageID.286. He communicated his concerns via

inmate-to-staff email and raised his concerns again, but the warden stated that all

requests should be brought to his Unit Team. Id. at PageID.708. FCI Milan provided

Defendant with a memorandum on April 17, 2020 that lists all criteria that must be

met for home confinement eligibility, including: (1) primary offense is not violent;

(2) primary offense is not sex offense; (3) primary offense is not terrorism; (4) no

detainer/pending charges/warrants; (5) no incident reports in the past 12 months; (6)




                                          3
Case 2:18-cr-20703-GAD-EAS ECF No. 47 filed 05/29/20         PageID.792     Page 4 of 8




inmate pattern risk score is categorized as “minimum”; (7) custody level is

“minimum” or “low.”1 Id. at PageID.710.


                                   III. ANALYSIS

      A criminal defendant may move for compassionate release under 18 U.S.C. §

3582. As amended by the First Step Act of 2018, the relevant statutory language

provides that a court may grant compassionate release under the following

circumstances:

      (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant's behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant's facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are applicable, if it
      finds that--
      (i) extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c).     Under this statute, the requirements of exhaustion and

“extraordinary and compelling reasons” must be met to be eligible for

compassionate release.




1
 FCI Milan added an eighth criterion on April 20, 2020: “Inmates must have
served at least 50% of their sentence to be eligible for Home Confinement.” ECF
No. 45-3, PageID.711.
                                           4
Case 2:18-cr-20703-GAD-EAS ECF No. 47 filed 05/29/20         PageID.793    Page 5 of 8




         A. Exhaustion is Futile for COVID-19-Related Compassionate Release
            Motions

         The compassionate release statue mandates that a defendant must first exhaust

his administrative remedies with the BOP, or wait 30 days in the event the BOP fails

to act, before petitioning to a court. 18 U.S.C. § 3582(c). Generally, exhaustion is

a mandatory prerequisite to compassionate release relief. See Ross v. Blake, 136

S.Ct. 1850, 1857 (2016). However, various courts, including this Court, have held

that the exhaustion requirement may be waived under the unique and rapidly

evolving circumstances presented by COVID-19 and its spread in correctional

facilities. See United States v. Coles, No. 18-CR-20254, 2020 WL 1899562, at *5

(E.D. Mich. Apr. 17, 2020); United States v. Doshi, No. 13-CR-20349, 2020 WL

2556794, at *2 (E.D. Mich. May 20, 2020); United States v. Pomante, No. 19-20316,

2020 WL 2513095, at *2 (E.D. Mich. May 15, 2020). Accordingly, while Alzand

has not yet exhausted the administrative process here, the exhaustion requirement is

waived and his request for compassionate release may still be considered by the

Court.

         B. Alzand Does Not Present Extraordinary and Compelling Reasons
            Warranting Early Release

         For a court to grant compassionate release, the defendant must also

demonstrate that “extraordinary and compelling reasons” exist to warrant a reduction

in sentence. 18 U.S.C. § 3582(c). The Sentencing Commission has provided


                                           5
Case 2:18-cr-20703-GAD-EAS ECF No. 47 filed 05/29/20        PageID.794         Page 6 of 8




guidance about what constitutes “extraordinary and compelling reasons” in Section

1B1.13 of the Sentencing Guidelines. U.S.S.G. § 1B1.13. These reasons are

classified in four categories: (1)      the defendant’s medical condition; (2) the

defendant’s age; (3) family circumstances; and (4) additional reasons “other than, or

in combination with” the first three elements. Id. at cmt. n.1(A)-(D).

      Here, Defendant has not demonstrated that extraordinary and compelling

reasons exist to warrant his release from FCI Milan. Looking at his medical

condition, Alzand’s records reflect multiple diagnoses including asthma, chronic

rhinitis, GERD, and a 2008 bout with colon cancer. ECF No. 41-2, PageID.366.

According to the Centers for Disease Control and Prevention (“CDC”), the only

relevant condition that places Defendant at a higher risk for severe illness from

COVID-19 is his asthma. People Who Are at Higher Risk for Severe Illness, Centers

for     Disease      Control      and          Prevention   (May         14,       2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html.

      While the parties disagree about the severity of Alzand’s asthma, the medical

records show that he has suffered from asthma since at least 2015 and uses two

inhalers daily. ECF No. 41-2, PageID.366. However, an asthma diagnosis by itself

is not sufficient to warrant early release under the compassionate release standard.

Defendant is also twenty years younger than the CDC’s classification of adults sixty-


                                           6
Case 2:18-cr-20703-GAD-EAS ECF No. 47 filed 05/29/20           PageID.795     Page 7 of 8




five years and older who are at higher risk of COVID-19 complications. Other

district courts have granted compassionate release only upon a finding of numerous

and severe medical conditions that place them at a significantly higher risk for severe

illness from COVID-19. See, e.g., United States v. Doshi, No. 13-CR-20349, 2020

WL 2556794 (E.D. Mich. May 20, 2020) (granting compassionate release for an

elderly inmate with hypertension, diabetes, asthma, hyperlipidemia, and other

preexisting conditions); Miller v. United States, No. CR 16-20222-1, 2020 WL

1814084, at *1 (E.D. Mich. Apr. 9, 2020) (“The CDC also states that individuals

with underlying medical conditions, such as a chronic lung disease, a serious heart

condition, and liver disease, have a higher risk of severe illness ... Miller suffers from

all three.”). Upon consideration of Circuit precedent for granting compassionate

release and the particular facts of his case, Alzand has not presented extraordinary

and compelling circumstances that warrant his early release at this time.


                                   IV. CONCLUSION

      For the reasons discussed herein, the Court will DENY Defendant’s

Emergency Request for Early Release [#38].


      IT IS SO ORDERED.



                                         ________________________________
                                         GERSHWIN A. DRAIN
                                         UNITED STATES DISTRICT JUDGE
                                            7
Case 2:18-cr-20703-GAD-EAS ECF No. 47 filed 05/29/20    PageID.796       Page 8 of 8




Dated: May 29, 2020



                        CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
               May 29, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       8
